Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are pending in this application and have been examined in response to application filed on 11/19/2019.
FOREIGN APPLICATIONS CHINA 201910583534.4 06/28/2019

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various limitations that cover performance of the limitations in the mind, but for the recitation of generic computer components.  The claims cover the concept of reviewing the content output behavior history of a user and making a determination on what to output based upon this behavior.  The elements of the claim can be performed by a person reviewing a users play history data and suggesting content therefrom, requiring only pen and paper or head and hand, see MPEP 2106.04(a)(2) III.
This judicial exception is not integrated into a practical application.  The method claims 1 – 4 do not recite any additional elements and the device/CRM claims 5 – 15 only recite additional elements in the form of “processor,” “memory,” “computer program programs,” and “a non-transitory computer-readable media.”  These elements are used to perform the claimed method/steps and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the generic computing elements to perform the claimed elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 5 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 7 of US PAT. No. 11138260.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  See table below:
Instant Application


Claim 1. A data analysis method, comprising: acquiring historical behavior data of a user, wherein the historical behavior data comprises information on a historical time period and a historical behavior in the historical time period; 

Claim 1. A method, being applied to a device having a processing function, for determining output information, comprising: outputting by a server or terminal device a first content, wherein the first content comprises at least one of audio, video, inquiry information, presented information, or clock alarm; acquiring, by the server or terminal device, at least one history output content of a user subsequent to the first content is output, based on history behavior data of the user; 
selecting first historical behavior data meeting a first preset condition from the historical behavior data of the user; and 
outputting in a predetermined period the at least one history output content subsequent to the first content; determining, by the server or terminal device, based on a name of and/or a type of the history output content subsequent to the first content being output, a second content with the name of and/or the type as a fixed output information for the user in response to the output of the first content; determining, by the server or terminal device, a behavior habit of the user after the first content is output, based on the at least one history behavior of the user, wherein: 
determining a habit of the user based on the first historical behavior data meeting the first preset condition.
determining, by the server or terminal device, if the at least one history behavior of the user meets a preset condition, the preset condition characterizes at least one of: a play frequency in a period of time being equal to or larger than a preset threshold value, in a case where if multiple ones of the at least one history behavior of the user meets the preset condition, selecting a first history behavior of the user over a second history behavior of the user due to the first history behavior of the user having a higher play frequency than the second history behavior of the user; and the play frequencies in different periods of time in the plurality of stages being equal to or larger than the corresponding preset threshold values thereof.




Claims 5 and 9 are device and CRM variations of claim 1, they are rejected similarly as claim 1.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Morse (US 2008/0022208 A1).

As to INDEPENDENT claim 1, Morse discloses a data analysis method, comprising: acquiring historical behavior data of a user, wherein the historical behavior data comprises information on a historical time period and a historical behavior in the historical time period ([0019], [0028]; user activities are recorded over a time period); 
selecting first historical behavior data meeting a first preset condition from the historical behavior data of the user ([0019], [0028]; user skipping tracks over a period of time is an indication of the user disapproving the skipped tracks); and 
determining a habit of the user based on the first historical behavior data meeting the first preset condition ([0027], [0028]; contents are recommended based on user habits). 

As to claim 2, Morse discloses wherein the first preset condition comprises: an occurrence frequency of a first historical behavior during a first historical time period in a preset time period reaching a preset frequency threshold ([0019], [0028]; usage history indicating that the user has skipped the last few times it has come up on a play list…and selection of the message content or track content in response, wherein triggering implying “threshold”) 

As to claim 3, Morse discloses wherein information on the first historical behavior comprises at least one of: a label of the first historical behavior and a category of the first historical behavior [0028]; a “relevant track usage history” is determined). 

As to claim 4, Morse discloses providing a recommendation for the user based on the determined habit of the user ([0019], [0027]; contents are recommended based on determined user habits).

As to INDEPENDENT claim 5, see rationale addressed in the rejection of claim 1 above.
As to claim 6, see rationale addressed in the rejection of claim 2 above.
As to claim 7, see rationale addressed in the rejection of claim 3 above.
As to claim 8, see rationale addressed in the rejection of claim 4 above.

As to INDEPENDENT claim 9, see rationale addressed in the rejection of claim 1 above.
As to claim 10, see rationale addressed in the rejection of claim 2 above.
As to claim 11, see rationale addressed in the rejection of claim 3 above.
As to claim 12, see rationale addressed in the rejection of claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173